 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DOUGLAS M. MARTIN,                                  No. 2:21-cv-0587 KJN P
12                       Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14   CHRISTIAN PFEIFFER,
15                       Respondent.
16

17            Petitioner is a state prisoner proceeding pro se with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On June 7, 2021, respondent filed a motion to dismiss.

19   Petitioner has not filed an opposition to the motion. Local Rule 230(l) provides in part: “Failure

20   of the responding party to file written opposition or to file a statement of no opposition may be

21   deemed a waiver of any opposition to the granting of the motion . . . .” Id.

22            Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause, within

23   thirty days, why his failure to oppose respondent’s June 7, 2021 motion to dismiss should not be

24   deemed a waiver of any opposition to the granting of the motion, and he shall file an opposition.

25   Petitioner is cautioned that failure to respond to the instant order, or to file an opposition to the

26   pending motion to dismiss, will result in a recommendation that this action be dismissed.

27   Dated: July 14, 2021

28   /mart0587.46h

                                                        1
